15-1349
Shaw v. McHugh

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1
and this court’s Local Rule 32.1.1. When citing a summary order in a document filed with this
court, a party must cite either the Federal Appendix or an electronic database (with the notation
“summary order”). A party citing a summary order must serve a copy of it on any party not
represented by counsel.

    At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, at 40 Foley Square, in the City of New York, on
the 11th day of March, two thousand sixteen.

Present: ROBERT A. KATZMANN,
                     Chief Judge,
         ROBERT D. SACK,
         RAYMOND J. LOHIER, JR.,
                     Circuit Judges.
________________________________________________

CHRISTOPHER B. SHAW,

                            Plaintiff-Appellant,

                             v.                                   No. 15-1349

JOHN McHUGH, in his official capacity as Secretary,
Department of the Army,

                     Defendant-Appellee.*
________________________________________________

For Plaintiff-Appellant:            MICHAEL H. SUSSMAN, Sussman & Watkins, Goshen, NY.

For Defendant-Appellee:             LI YU, Assistant United States Attorney (Tomoko Onozawa,
                                    Christopher Connolly, Assistant United States Attorneys, on
                                    the brief), for Preet Bharara, United States Attorney for the
                                    Southern District of New York, New York, NY.


*
    The Clerk of the Court is respectfully directed to amend the caption to conform to the above.

                                                   1
        Appeal from the United States District Court for the Southern District of New York
(Seibel, J.).

       ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,

and DECREED that the judgment of the district court is AFFIRMED.

       Plaintiff-appellant Christopher B. Shaw, an employee of the United States Army, appeals

the district court’s grant of summary judgment for John McHugh, in his capacity as the

Secretary, Department of the Army, on his claims of employment discrimination under Title VII

of the Civil Rights Act of 1964. We assume the parties’ familiarity with the underlying facts,

procedural history, and the issues on appeal.

       We review a district court’s grant of summary judgment de novo and construe the

evidence in the light most favorable to the non-moving party. Irby v. N.Y.C. Transit Auth., 262
F.3d 412, 413 (2d Cir. 2001) (per curiam). However, even if we must draw inferences in her

favor, the party opposing summary judgment may not rely on “speculation or conjecture as to the

true nature of the facts to overcome a motion for summary judgment.” Knight v. U.S. Fire Ins.

Co., 804 F.2d 9, 12 (2d Cir. 1986).

       Here, our review of the record and relevant case law shows that the district court properly

granted summary judgment on Shaw’s claims. We therefore affirm the district court’s judgment

for substantially the same reasons stated by the district court in its opinion and order.

       We have considered all of Shaw’s arguments on this appeal and find that they lack merit.

For the reasons given, we AFFIRM the judgment of the district court.

                                                FOR THE COURT:
                                                CATHERINE O’HAGAN WOLFE, CLERK




                                                  2